DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 1-16 have been examined in this application.  This communication is the first action on merits.  
Claim Objections
	Claim 7 is objected to because of the following informalities:
Claim 7 is suggested to be amended to "wherein  the fabric outer surface comprises a synthetic fiber". 
The deletion of ‘a cover fabric’ is recommended as it is considered the same element as ‘the fabric outer surface’, which was given primary antecedent basis in independent claim 1.
	Appropriate correction is required.
Specification
	The disclosure is objected to because of the following informalities: 
The specification is suggested to be amended to the following:
[Para 0030 Lines 9-10] “In one embodiment of the substantially planar therapeutic pillow assembly for a user 100, the fabric outer surface 110 is made from a synthetic fiber.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 5-7, and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd (US 10045643 B2).
In regards to Claim 1, Boyd teaches: A substantially planar therapeutic pillow assembly (20 – Fig. 1) comprising: a fabric outer surface assembly (44 – Fig. 8, Col 3 Lines 32-37) circumscribing a compressible inner portion (42 – Fig. 8, Col 3 Lines 21-32); two compressible and substantially cylindrical foam tube assemblies (54/56 – Fig. 8 and 9, Col 3 Line 67 – Col 4 Line 11) parallelly disposed within the compressible inner portion (Fig. 8 and Col 3 Lines 53-56), the first substantially cylindrical foam tube assembly and the second substantially cylindrical foam tube assembly having differing pliability adapted to support the user's neck (Col 4 Lines 4-11); and a depressed portion (see annotated Fig. 8.1 from Boyd) of the compressible inner portion laterally disposed between the first substantially cylindrical foam tube assembly and the second substantially cylindrical foam tube assembly (Fig. 8) adapted to support the user's head (Col 1 Lines 17-28).  


    PNG
    media_image1.png
    254
    522
    media_image1.png
    Greyscale

Annotated Fig. 8.1 from Boyd
In regards to Claim 2, Boyd teaches: The substantially planar therapeutic pillow assembly of claim 1 wherein the compressible inner portion (42) is a poly fill (Claim 9 – ‘second body comprises siliconized polyester fiber fill’).  

In regards to Claim 5, Boyd teaches: The substantially planar therapeutic pillow assembly of claim 1 wherein the compressible inner portion (42) is a memory foam (Col 3 Lines 24-28).  

In regards to Claim 6, Boyd teaches: The substantially planar therapeutic pillow assembly of claim 1 wherein the compressible inner portion (42) is at least partially air (Col 3 Lines 24-32, see note #1 below) wherein inner air pressure at least partially determines the degree of compressibility (see note #1 below).  
Note #1: The second body as stated from the prior art of Boyd can be of a foam material or it could include a fluid filled body containing air. Both of these types of materials within 42 are considered to have air. Specifically, foam is well known to be of a mass of small bubbles (aka bubbles filled with air).

In regards to Claim 7, Boyd teaches: The substantially planar therapeutic pillow assembly of claim 1 wherein a cover fabric (44, see note #2 below) comprises a synthetic fiber (Col 3 Lines 32-52, ‘a synthetic polymer bi-component fiber’).  
Note #2: Due to the claim/specification objections above, the Examiner examined ‘a cover fabric’ and ‘a fabric outer surface’ to be of the same element.

In regards to Claim 9, Boyd teaches: The substantially planar therapeutic pillow assembly of claim 1 wherein the depressed portion (see annotated Fig. 8.1 from Boyd) of the compressible inner portion (42 – Fig. 8) laterally disposed between the cylindrical foam tube assemblies (54/56 – Fig. 8) is further a central cavity portion (see annotated Fig. 8.2 from Boyd) adapted to limit lateral movement of a user's head (the cavity as shown is capable of limiting side to side (aka lateral movement) of the head for a more comfortable sleep for the user).  

    PNG
    media_image2.png
    260
    630
    media_image2.png
    Greyscale

Annotated Fig. 8.2 from Boyd

In regards to Claim 10, Boyd teaches: The substantially planar therapeutic pillow assembly of claim 9 wherein the central cavity portion (40 – Fig. 8) of the depressed portion is substantially four and a half to seven inches in diameter (D = 6in., between range, see annotated Fig. 7.1 from Boyd).  

    PNG
    media_image3.png
    485
    758
    media_image3.png
    Greyscale

Annotated Fig. 7.1 from Boyd

In regards to Claim 11, Boyd teaches: The substantially planar therapeutic pillow assembly of claim 1 wherein the fabric outer surface assembly is interchangeable (Col 3 Lines 36-37, ‘removed’ and another cover could be used while the other cover is being washed).  


In regards to Claim 12, Boyd teaches: A method for mitigating neck pain for a user (Col 1 Lines 18-41) comprising the steps of: providing a fabric outer surface cover (44 – Fig. 8, Col 3 Lines 32-37); inserting into fabric cover two compressible and substantially cylindrical foam tube assemblies (54/56 – Fig. 8 and 9, Col 3 Line 67 – Col 4 Line 11) parallelly disposed (Fig. 8) within a compressible inner portion (42 – Fig. 8 and Col 3 Lines 53-56) circumscribed by the fabric outer surface cover (44 restricts 54/56), the first substantially cylindrical foam tube assembly and the second substantially cylindrical foam tube assembly having differing pliability adapted to optimally support the user's neck (Col 4 Lines 4-11); and aligning a depressed portion (see annotated Fig. 8.1 from Boyd) of the compressible inner portion laterally disposed between the first substantially cylindrical foam tube assembly and the second substantially cylindrical foam tube assembly (Fig. 8) to support a user's head (see annotated Fig. 8.4 from Boyd)  in a substantially horizontal state (see annotated Fig. 8.4 from Boyd)  thereby aligning a user's spine.
Note #3: Specific physiological needs are user dependent. As such aligning certain portions of the first and second tubes to be of a horizontal state (i.e. adjusting sizes such as heights/widths/lengths/etc.) for aligning a user’s spine is to be understood as a physiological need.

    PNG
    media_image4.png
    406
    749
    media_image4.png
    Greyscale

Annotated Fig. 8.3 from Boyd

    PNG
    media_image5.png
    387
    594
    media_image5.png
    Greyscale

Annotated Fig. 8.4 from Boyd

In regards to Claim 13, Boyd teaches: The method of claim 13 wherein a memory foam of the compressible inner portion (42, Col 3 Lines 24-28) further supports the user's head in a substantially horizontal state aligning the user's spine (Col 1 Lines 17-28 and Col 4 Lines 36-38, see note# 3 and Annotated Fig. 8.3 from Boyd).  

In regards to Claim 14, Boyd teaches: The method of claim 13 wherein a central cavity portion (see annotated Fig. 8.2 from Boyd) of the depressed portion of the compressible inner portion is laterally disposed between the cylindrical foam tube assemblies (see annotated Fig. 5.1 from Boyd) and aligned to limit lateral movement (the cavity as shown is capable of limiting side to side (aka lateral movement) of the head for a more comfortable sleep for the user) of the user's head to further support the user's head in a substantially horizontal state (see annotated Fig. 8.4 from Boyd) aligning the user's spine (Col 1 Lines 17-28 and Col 4 Lines 36-38, see note# 3 and Annotated Fig. 8.3 from Boyd).  

    PNG
    media_image6.png
    462
    546
    media_image6.png
    Greyscale

Annotated Fig. 5.1 from Boyd
In regards to Claim 15, Boyd teaches: The method of claim 13 wherein the depressed portion of the compressible inner portion adapted to limit lateral movement of the user's head(the cavity as shown is capable of limiting side to side (aka lateral movement) of the head for a more comfortable sleep for the user) is substantially four and a half to seven inches in diameter (see annotated Fig. 7.1 from Boyd).  

In regards to Claim 16, Boyd teaches: The method of claim 13 wherein the central cavity portion (40 – Fig. 8) is at least partially filled with air (42 disposed and fills into cavity 40) wherein inner air pressure further optimizes compressibility as defined by a user (Col 3 Lines 20-32, see note #1).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 10045643 B2) in view of Walpin (US 6317908 B1).
In regards to Claim 3, Boyd teaches: The substantially planar therapeutic pillow assembly of claim 1 wherein the compressible inner portion (42), but does not teach, is a down fill.  
		Walpin teaches: is a down fill (Col 4 Lines 14-19).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the pillow of Boyd with these aforementioned teachings of Walpin for the purpose of incorporating a pillow that is of a specific fill such as down, to provide greater insulation and retain the firmness to better support and keep a user’s neck/head more comfortable when sleeping.  
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

In regards to Claim 4, Boyd teaches: The substantially planar therapeutic pillow assembly of claim 3, but does not teach, wherein the down fill is substantially six ounces.  
Boyd in view of Walpin discloses the claimed invention except for wherein the down fill is substantially six ounces. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have incorporate a specific magnitude of weight, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Additionally, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have incorporate a specific magnitude of weight, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 10045643 B2) in view of Bibbs (US 20210113000 A1).
In regards to Claim 8, Boyd teaches: The substantially planar therapeutic pillow assembly of claim 7 wherein, but does not teach, the synthetic fiber is anti-microbial.  
Bibbs teaches: the synthetic fiber is anti-microbial (Para 0029).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the pillow of Boyd with these aforementioned teachings of the cover of Bibbs with the motivation of surrounding a bedding product with a material to reduce/prevent skin irritations or reactions, for a user to have a more restful sleep.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/10/2022